PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Acharya et al.
Application No. 15/552,062
Filed: 18 Aug 2017
For BASE SUBSTRATE WITH POLYMER MATERIAL HAVING A GRADIENT DISTRIBUTION FOR ORGANIC LIGHT EMITTING DIODE
:
:
:
:	DECISION ON PETITION
:
:
:
:



This is a decision on the petition pursuant to 37 C.F.R. § 5.25, filed August 18, 2017, seeking a retroactive license for foreign filing under 35 U.S.C. § 184.  

The petition is DISMISSED. 

This decision concerns Chinese application number 201610111585.3, PCT application number PCT/CN2016/096194, and European application number 16838055.8.  

A grantable petition pursuant to 37 C.F.R. § 5.25 must be accompanied by:

a listing of each of the foreign countries in which the unlicensed patent application material was filed;
The dates on which the material was filed in each country;
A verified statement (oath or declaration) 
containing:
An averment that the subject matter in question was not under a secrecy order at the time it was filed abroad, and that it is not currently under a secrecy order,
A showing that the license has been diligently sought after discovery of the proscribed foreign filing, and
An explanation of why the material was 

license under § 5.11 first having been 
obtained; and,
The required fee (§ 1.17(g) of this chapter).

The petition complies with requirements (1), (2), (3)(i), and (4) of 37 C.F.R. § 5.25.  Petitioner has provided a listing of each of the foreign countries in which the unlicensed patent 
application material was filed;1 the dates on which the material was filed in another country;2 an averment that the subject matter in question was not under a secrecy order at the time it was filed abroad, and that it is not currently under a secrecy order;3 and, the required petition fee. 

The petition fails to comply with requirements (3)(ii) and  (3)(iii) of 37 C.F.R. § 5.25.  A discussion follows.

The relevant parties are as follows:

BOE Technology Group Co., LTD is the applicant.4
Xinyin Wu is a Senior Director of the applicant.5
The decision to file in China and Europe was made by two engineers employed by the applicant: Jingbo Xu and Deming Liu.6  Neither had knowledge of the requirements of 35 U.S.C. § 184 and 37 C.F.R. § 5.11(a) at the time of the proscribed foreign filing.7
The applicant first became aware of the requirements of 35 U.S.C. § 184 and 37 C.F.R. § 5.11(a) in February of 2017 via a discussion with Petitioner’s law firm.8  This petition was filed six months later.

Declarant Jing Xu is a registered patent agent in China, who works at Dragon Intellectually Property Law Firm, which acts as outside counsel to the applicant.9
On December 11, 2015, declarant Deming Liu instructed Declarant Jing Xu’s law firm to file in China.10 
The employees of Jing Xu’s law firm had no knowledge of the requirements of 35 U.S.C. § 184 and 37 C.F.R. § 5.11(a) at the time of the proscribed foreign filing.11

Declarant Yuan Chen is a patent agent in China, who works at Tee & Howe Intellectually Property Attorneys, which acts as outside counsel to the applicant.12
On August 11, 2016, declarant Jingbo Xu instructed Declarant Yuan Chen’s law firm to file the PCT.13
The employees of Yuan Chen’s law firm had no knowledge of the requirements of 35 U.S.C. § 184 and 37 C.F.R. § 5.11(a) at the time of the proscribed foreign filing.14

Declarant Fabian Vogelbruch is a registered patent attorney in Germany, who works at the law firm Cohausz & Florack, which acts as outside counsel to the applicant.15
On either August 11, 2016 or February 27, 2017, declarant Jingbo Xu instructed Declarant Fabian Vogelbruch’s law firm to file in Europe.16  Declarant Jingbo Xu lists this date as August 11, 2016, whereas declarant Fabian Vogelbruch lists this date as February 27, 2017.
The employees of Fabian Vogelbruch’s law firm had no knowledge of the requirements of 35 U.S.C. § 184 and 37 C.F.R. § 5.11(a) at the time of the proscribed foreign filing.17



Petitioner Shengfeng Chen is a registered practitioner, whose firm filed the PCT filing.18
BOE Technology Group Co., LTD instructed Petitioner Shengfeng Chen to file the national stage entry of the PCT “around January 2017.”19
In February of 2017, declarant Shengfeng Chen first became aware that a foreign filing license had not been obtained.20  This petition was filed six months later.

Regarding requirement (3)(ii) of 37 C.F.R. § 5.25, first, declarants Shengfeng Chen and Xinyin Wu have each asserted the applicant and Petitioner first became aware of the need for a retroactive foreign filing license in February of 2017.  Yet this petition was not filed until six months had passed.

Regarding requirement (3)(iii) of 37 C.F.R. § 5.25, first, the date on which declarant Jingbo Xu instructed Declarant Fabian Vogelbruch’s law firm to file in Europe is not clear, in that each has attributed a different date to this instruction.  Declarant Jingbo Xu has averred he gave this instruction to declarant Fabian Vogelbruch on August 11, 2016, whereas declarant Fabian Vogelbruch has averred he received this instruction from declarant Jingbo Xu on February 27, 2017.  Verified statements are required from declarants Jingbo Xu and Fabian Vogelbruch which address this discrepancy.

Second, 37 C.F.R. § 5.25(b) sets forth, in pertinent part: “[t]he showing of facts…should be accompanied by copies of any necessary supporting documents such as letters of transmittal or instructions for filing.”  It follows on renewed petition, the following matters must be addressed:

declarant Deming Liu must indicate whether the instruction he provided to declarant Jing Xu’s law firm to file in China was made in writing;
declarant Jingbo Xu must indicated whether the instruction he provided to declarant Yuan Chen’s law firm to file the PCT was made in writing; and,
declarant Jingbo Xu must indicate whether the instruction he provided to Fabian Vogelbruch’s law firm to file in Europe was made in writing.

instructions were provided in writing, a copy of the instruction letter must be included therewith, along with an English translation of the same, if applicable.  

Accordingly, the provisions of 37 C.F.R. § 5.25 not having fully been met, the petition is DISMISSED.  A response is due within TWO MONTHS of the mailing date of this decision.  Extensions of time of this period of reply may be obtained under 37 C.F.R. 
§ 1.136(a). In the absence of a timely response, such dismissal will be made final and the final action under 35 U.S.C. § 185 will be taken.  

The reply should include a cover letter entitled “Renewed Petition under 37 C.F.R. § 5.25.”  This is not a final agency action within the meaning of 5 U.S.C § 704.  

The renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail,21 hand-delivery,22 or facsimile.23  If Petitioner has the capability to file follow-on documents, a response may be submitted via the electronic filing system, EFS-responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the undersigned.  

Any verified statement (notarized oath) or declaration (including reference to Section 1001 of Title 18 of the U.S.C.) included on renewed petition must include the clause: 

I hereby declare that all statements made herein of my own knowledge are true and that all statements made on information and belief are believed to be true; and further that these statements were made with the knowledge that willful false statements and the like so made are punishable by fine or imprisonment, or both, under Section 1001 of Title 18 of the United States Code and that such 

Telephone inquiries regarding this decision should be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.24  All other inquiries concerning examination procedures should be directed to the Technology Center.

 
/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
        
            
    

    
        1 China and Europe. Petition and each verified statement, generally.
        2 February 29, 2016, August 22, 2016, and March 2, 2017, respectively.  Petition, page 1; Shengfeng Chen verified statement, paragraph 1; Jing Xu verified statement, paragraph 1; Yuan Chen verified statement, paragraph 1; and, Fabian Vogelbruch verified statement, paragraph 1.
        3 Xinyin Wu verified statement, paragraph 7.
        4 Id. at 2-3; Jing Xu verified statement, paragraphs 2-3; Yuan Chen verified statement, paragraphs 2-3; Fabian Vogelbruch verified statement, paragraphs 2-3; and, Shengfeng Chen verified statement, paragraphs 2-3.
        5 Xinyin Wu verified statement, paragraph 2.
        6 Id. at 5.
        7 Jingbo Xu verified statement, paragraph 4 and Deming Liu verified statement, paragraph 4.
        8 Xinyin Wu verified statement, paragraph 6.
        9 Jing Xu verified statement, paragraph 2.
        10 Deming Liu verified statement, paragraph 3 and Xinyin Wu verified statement, paragraph 4.  
        11 Jing Xu verified statement, paragraph 3.
        12 Yuan Chen verified statement, paragraph 2.
        13 Jingbo Xu verified statement, paragraph 3 and Yuan Chen verified statement, paragraph 3.
        14 Yuan Chen verified statement, paragraph 3.
        15 Fabian Vogelbruch verified statement, paragraph 2.
        16 Jingbo Xu verified statement, paragraph 3 and Fabian Vogelbruch verified statement, paragraph 3.
        17 Fabian Vogelbruch verified statement, paragraph 3.
        18 Shengfeng Chen verified statement, paragraph 3.
        19 Id. 
        20 Id. at 4.
        21 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        22 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        23 (571) 273-8300: please note this is a central facsimile number.  
        24 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for Petitioner’s further action(s).